DETAILED ACTION
This is an Office action based on application number 17/048,338 filed 16 October 2020, which is a national stage entry of PCT/IB2019/052991 filed 11 April 2019, which claims priority to US Provisional Application No. 62/660,727 filed 20 April 2018. Claims 1-20 are pending.
Amendments to the claims, filed 16 October 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16, and Species A, drawn to a tape further comprising a top layer disposed directly on a second surface of the backing layer, wherein the top layer comprises an inorganic oxide matrix or a second pressure sensitive adhesive layer, in the reply filed on 28 Mq4ch 2022 is acknowledged.  The traversal is on the ground(s) that claims 1 and 18 have almost the exact limitations; therefore, Applicant concludes that the claims of Group I and III are so interrelated that a search of one group of claims will reveal art to the other. This is not found persuasive because, as set forth in the restriction requirement mailed 28 March 2022, the claims of Groups I and III lack unity of invention because the technical features common to both groups do not make a contribution over the prior art. Further, the search for claim 1 would not necessarily reveal art that would read on claim 18 as claim 18 explicitly requires a second pressure sensitive adhesive layer, while claim 1 does not.
The requirement is still deemed proper and is therefore made FINAL.
Applicant further contends that claims 1, 9, 10, 11, 12, 13, 14, 15, and 16 read on the elected Species A - a tape further comprising a top layer disposed directly on a second surface of the backing layer, wherein the top layer comprises an inorganic oxide matrix or a second pressure sensitive adhesive. However: 
Claims 1-8 are generic to the invention of Group I. 
Claim 9 belongs with the elected species as it sets forth a top layer disposed directly on a second major surface of the backing layer.
Claim 10 requires a second flexible intermediate layer disposed on the second surface of the backing layer; therefore, it does not belong with the elected species.
Claim 11 requires a primer layer disposed on the second surface of the backing layer; therefore, it does not belong with the elected species.
Claim 12 depends from claim 11; therefore, it does not belong with elected species.
Claims 13-16 recite the top layer comprising an inorganic oxide matrix, and Species A requires, at least, an inorganic oxide matrix
	Therefore, the claims pertinent to Applicant’s elected invention and species are necessarily claims 1-9 and 13-16.
Claims 10-12 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 May 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation “wherein the top layer comprises an inorganic oxide matrix and an optional organic binder” in lines 1-2. Specifically, the term “the top layer” lacks proper antecedent basis in the instant claim and in the claim from which the instant claim depends (i.e., Claim 1).
	For the purpose of compact prosecution, claim 13 is construed to depend from claim 9, wherein “a top layer” is first recited.

Claims 14-16 do not remedy the deficiencies of the parent claim and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Prudhomme et al. (US Patent Application Publication No. US 2010/0035501 A1) (Prudhomme) and Iwaya et al. (US Patent Application Publication No. US 2017/0073459 A1) (Iwaya).

Regarding instant claim 1, reference is made to FIG. 1 of Prudhomme, reproduced below:

    PNG
    media_image1.png
    364
    414
    media_image1.png
    Greyscale

	FIG. 1 of Prudhomme illustrates a thermal spray masking tape <100> including a substrate <102>, an adhesive layer <110>, and a surface layer <108> (paragraph [0018]).
	Prudhomme further discloses that the surface layer is formed from an elastomer inclusive of a silicone rubber, specifically a high consistency gum rubber (HCR) (paragraphs [0009-0010; 0024]).
	Prudhomme further discloses that the substrate <102> is flexible and is treated to promote layer bonding, wherein said treatment is inclusive of an epoxy coating (paragraph [0019]).
	Prudhomme further discloses that the surface layer <108> is formed of a material having an elongation of greater than 250% (paragraph [0021]).
	Prudhomme further discloses that the adhesive layer <110> silicone polymer based pressure sensitive adhesive (paragraph [0027]).
	Prudhomme does not explicitly disclose that the epoxy coating is cured. Prudhomme, further, does not explicitly disclose the tensile elongation of the entire tape.
	However, Iwaya discloses a composition comprising an epoxy resin that is cured by heating (Claims 1 and 7). Iwaya discloses that that the composition is a suitable one-component adhesive having moisture resistance characterized by excellent PCT (pressure cooker test) tolerance (paragraphs [0003; 0006]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the composition comprising the epoxy resin of Iwaya as the epoxy coating capable of promoting layer bonding desired by Prudhomme. The motivation for doing so would have been that the composition of Iwaya provides the adhesion promoting epoxy coating desired by Prudhomme. Furthermore, the composition of Iwaya exhibits moisture resistance.
	As to the claimed tensile elongation of the entire tape, Prudhomme stresses the importance of selecting a backing layer having a high elongation. Furthermore, the prior art combination encompasses a tape having an identical structure and composition as the claims, and one of ordinary skill in the art would expect the encompassed embodiment to have the same properties as the claimed tape structure (e.g., the tensile elongation. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Furthermore, one of ordinary skill in the art would be readily motivated to select such an embodiment having a high tensile elongation as Prudhomme stresses the importance of at least one component of the structure having a high elongation.
	Therefore, it would have been obvious to combine Iwaya with Prudhomme to obtain the invention as specified by the instant claim.

Regarding instant claim 2, Prudhomme discloses a thermal spray masking tape (Title).

Regarding instant claim 3, Prudhomme is silent with regard to a fiber reinforcement necessary for the elastomeric backing layer to perform, adequately, its intended use. Therefore, the scope of Prudhomme necessarily encompasses an embodiment wherein the backing layer is a non-fiber reinforced backing layer.

Regarding instant claim 4, Prudhomme further discloses that the substrate layer <102> is treated to improve adhesion migration and layer bonding, wherein the treatment is inclusive of a primer or coating (paragraph [0019]). Therefore, the substrate layer <102> is construed to provide a barrier and/or primer function.

Regarding instant claim 5, the coating layer <102> of Prudhomme further comprising a coating (paragraph [0019] is construed to meet the required intermediate layer comprising one or more layers.

Regarding instant claims 6-7, Iwaya further discloses that the curable resin composition comprises an epoxy resin and a compound having thiol functionalities (reproduced below) (Claim 1):

    PNG
    media_image2.png
    197
    175
    media_image2.png
    Greyscale

	Said compound having thiol functionalities has at least two primary thiol groups.
	Iwaya further discloses that the epoxy resin has two or more epoxy groups per molecule (paragraph [0019]).
	Iwaya further discloses that the resin composition further comprises a silane coupling agent (Claim 1), which is construed to meet the silane functionalized adhesion promoter recited by the instant claims.
	Iwaya further disclose that the resin composition further comprises a curing accelerator inclusive of imidazole-based curing accelerators and tertiary amine-based curing accelerators (Claims 1 and 5).
	
Regarding instant claim 8, Iwaya further discloses that a release liner overlies adhesive layer <110> (paragraph [0035])

Regarding instant claims 9 and 13, Prudhomme further discloses that the thermal spray masking tape <100> further comprises a kiss coat adhesive layer <112> disposed on a second major surface of the surface layer <108>, wherein the kiss coat adhesive layer is formed from any suitable layer used to form adhesive layer <110> inclusive of silicone PSA (paragraph [0027]).
	Prudhomme further discloses that adhesive layer <110> includes at least one non-flammable additive inclusive of metal oxides (paragraph [0028]). Therefore, since kiss coat adhesive layer <112> may be formed of the same components as adhesive layer <110>, Prudhomme encompasses embodiments wherein a top layer comprising a silicone pressure sensitive adhesive and/or an inorganic oxide matrix and organic binder is disposed directly on a second major surface of the backing layer.

Regarding instant claim 14, Prudhomme further disclose that the adhesive layers <110> and <112> comprise amorphous silica, sodium silicate, and magnesium silicate (paragraph [0028]), which are construed to read on the broadly claimed silica network.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Prudhomme in view of Iwaya as applied to claims 1 and 9-13 above, and further in view of Jing et al. (US Patent Application Publication No. US 2015/0191603 A1) (Jing).

Regarding instant claims 15, Prudhomme in view of Iwaya discloses a kiss coat adhesive layer <112> on the second major surface of the surface layer <108> comprising an inorganic oxide matrix, as cited above.
	Prudhomme further discloses that in any of the layers included in the thermal masking tape include any suitable additive filler, or the like to adjust abrasion resistance (paragraph [0036]).
	Prudhomme in view of Iwaya does not explicitly disclose a silica network formed from silica nanoparticles and a coupling agent.
	However, Jing disclose a silica nanoparticle coating (Claim 8). Jing further discloses that tetraalkoxysilane coupling agents are included in the coating composition to improve binding between silica nanoparticles (paragraph [0019]). Jing further discloses that the silica nanoparticle coatings provide dry and wet abrasion resistance to polymeric materials to film and sheet materials, thereby improving their handleability (paragraph [0101]).
	Before the effective filing date of the invention, it would have been obvious to include the silica nanoparticle coating composition in the adhesive kiss coating layer of Prudhomme. The motivation for doing so would have been that Prudhomme is readily acceptable of any additive that adjusts abrasion resistance. Furthermore, the silica nanoparticle coating composition of Jing provides we and dry abrasion resistance to polymeric materials, thereby improving their handleability.
	Therefore, it would have been obvious to combine Jing with Prudhomme in view of Iwaya to obtain the invention as specified by the instant claim.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Prudhomme in view of Iwaya as applied to claims 1, 9, and 13 above, and further in view of Menning et al. (US Patent No. US 6,855,396 B1) (Menning).

Regarding instant claim 16, Prudhomme in view of Iwaya discloses a kiss coat adhesive layer <112> on the second major surface of the surface layer <108> comprising an inorganic oxide matrix, as cited above.
	Prudhomme further discloses that in any of the layers included in the thermal masking tape include any suitable additive filler, or the like to adjust abrasion resistance (paragraph [0036]).
	Prudhomme in view of Iwaya does not explicitly disclose the inorganic matrix comprises the product of a hydrolyzable organosilicate in the presence of a hydrolysable organosilane.
	However, Menning discloses a substrate comprising an abrasion-resistant diffusion barrier layer system (Title).
	Menning further discloses that the coating composition is obtained by a sol-gel process based on hydrolysable silane compounds (col. 3, lines 17-25). Menning further discloses that the polycondensation of hydrolysable compounds takes place in said sol-gel process (col. 2, lines 48-51). Menning further discloses that the coating comprises nanoscale sol particles inclusive of silicates (col. 8, lines 8-24). Menning discloses that the abrasion-resistant barrier of the invention can be obtained without a need to use high temperatures, and are suitably used to coat thermally sensitive substrates inclusive of plastic substrates (col. 11, lines 13-30).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill int the art to use the coating composition of Menning in the adhesive kiss coating of Prudhomme. The motivation for doing so would have been that Prudhomme is readily acceptable of any additive that adjusts abrasion resistance. Furthermore, the coating composition of Menning can be formed without a need to use high temperatures and are therefore suitable for thermally sensitive, plastic substrates.
	Therefore, it would have been obvious to combine Menning with Prudhomme in view of Iwaya to obtain the invention as specified by the instant claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        06/02/2022